Exhibit 10.1

CONTRIBUTION AGREEMENT

by and among

DUKE REALTY LIMITED PARTNERSHIP,

DUKE/HULFISH, LLC

and

CBRE OPERATING PARTNERSHIP, L.P.

as of May 5, 2008



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT (this “Agreement”) made and entered into as of the
5th day of May, 2008 (the “Effective Date”), by and among DUKE REALTY LIMITED
PARTNERSHIP, an Indiana limited partnership (“Duke”), DUKE/HULFISH, LLC, a
Delaware limited liability company (the “Company”), and CBRE OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“CBOP”). Duke and CBOP are
herein each referred to as a “Member” and collectively as “Members”.

NOW, THEREFORE, in consideration of One Dollar ($1.00), the covenants set forth
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1. Background and Definitions.

(a) The Company. The Company was formed in the State of Delaware on April 29,
2008 and is qualified to do business in states where the Projects are located.
On the first Closing Date (as hereinafter defined), Duke and CBOP will enter
into the Operating Agreement for the Company (the “Operating Agreement”), in the
form attached hereto as Exhibit A. Each Member’s interest in the Company (the
“Percentage Membership Interest”) shall be divided as follows: CBOP will own
eighty percent (80%) of the membership interests of the Company (“CBOP’s
Membership Interest”) and Duke will own twenty percent (20%) of the membership
interests of the Company (“Duke’s Membership Interest”).

(b) The Land. All of the parcels of real property legally described in Exhibits
B-1 through B-6 attached hereto, together with all right, title and interest of
Duke in and to any land lying in the bed of any street (opened or proposed)
adjacent to or abutting or adjoining thereto, and all privileges, rights of way,
tenements, hereditaments and easements appurtenant, including, all minerals, oil
or gas on or under such Land, development rights, air rights, water rights and
any easements, rights of way or other interests in, on, or under any land,
highway, alley, street or right of way abutting or adjoining such Land
(collectively, the “Land”).

(c) The Buildings. The buildings and improvements currently located or to be
constructed on the Land, other than the Expansion Buildings, including, but not
limited to, any and all structures, systems, facilities, fixtures, machinery,
equipment and conduits and lines that provide fire protection, security, heat,
exhaust, ventilation, air conditioning, electrical power, light, plumbing,
refrigeration, gas, sewer and water thereto, each of which shall specifically be
referred to by its common name as set forth in Exhibit C attached hereto (each a
“Building” and collectively, the “Buildings”).

(d) Personal and Intangible Property. Duke’s interest in all items of personal
property owned by Duke and located on the Land or used in connection with the
ownership or operation of each Project (as hereinafter defined), along with any
intangible property now or hereafter owned by Duke and used in the ownership or
operation of each Project including, without limitation, any plans, drawings and
specifications, surveys, soils reports, environmental studies, manuals, permits,
licenses, approvals, guaranties, warranties, contract rights, agreements,
equipment lease agreements, files regarding tenants, vendors and suppliers,
utility agreements or other rights relating to the ownership, development, use
or operation of each Project (collectively, the “Personal and Intangible
Property”). The parties hereto acknowledge and agree that the cash balances of
any accounts standing in the name of Duke on or before the Closing Date shall
remain the property of Duke and shall not be included in the property to be
contributed under this Agreement.



--------------------------------------------------------------------------------

(e) Projects. Collectively, the Land, the Buildings and the Personal and
Intangible Property shall collectively be referred to as “Projects,” and
individually as a “Project.”

(f) Leases. Any licenses, occupancy agreements and leases, along with any
amendments, subleases, sublicenses and assignments thereto, for the Projects
which are in full force and effect as of the Closing Date (hereinafter defined).

(g) Tenant or Tenants. Each tenant that has executed or is otherwise bound by a
Lease.

(h) Expansion Buildings. Defined in Section 7(c).

(i) Cap Rate. With respect to each Project, the Cap Rate set forth on Exhibit D
attached hereto.

ARTICLE 2. Capital Contributions, Distributions and Loans.

(a) Agreed Value. The aggregate value of all of the Projects is TWO HUNDRED
FORTY-EIGHT MILLION NINE HUNDRED THOUSAND FIVE HUNDRED AND 00/100 DOLLARS
($248,900,500.00) (the “Aggregate Agreed Value”). The value for each of the
individual Projects (in each case, the “Agreed Value”) is set forth on Exhibit D
attached hereto. The Agreed Value, and, accordingly, the Aggregate Agreed Value,
is subject to adjustments as set forth in this Article 2.

The Agreed Value for each Project set forth in Exhibit D is based on the
estimated annualized Base Rent (as hereinafter defined) for the 12 month period
commencing on the first day of the month following the date of contribution of a
Project, which are set forth in Exhibit D (“Estimated First Year Base Rent,” the
estimated Base Rent for the entire term of the Lease shall be referred to as the
“Estimated Base Rent”). Estimated First Year Base Rent includes any applicable
Rent Subsidy (as defined below), but the Agreed Value for each Project set forth
in Exhibit D does not account for adjustments to the Base Rent that would result
from increases or decreases in the final construction costs for the Project.
Accordingly, Duke and CBOP agree that if the Base Rent for a Project increases
or decreases, the Agreed Value for such Project and the Aggregate Agreed Value
will be amended to reflect the revised Base Rent for the 12 month period
commencing on the first day of the month following the Closing Date of a Project
(“Actual First Year Base Rent,” the actual Base Rent for the entire term of the
Lease as determined after such increases or decreases shall be referred to as
the “Actual Base Rent”). In the event that the Actual First Year Base Rent
cannot be determined by the applicable Closing Date, Duke and CBOP will close
using the Estimated First Year Base Rent; and post Closing, the Agreed Value
will be recalculated and adjusted between the Company and Duke based on the
Actual First Year Base Rent. The Agreed Value for such Project, other than
Amazon at Anson, will be amended in its entirety to equal the result obtained by
dividing the Actual First Year Base Rent by the applicable Cap Rate.
Notwithstanding the foregoing, if, for any Project, other than Amazon at Anson,
the Actual First Year Base Rent is more than one hundred five percent (105%) of
the Estimated First Year Base Rent (“First Tier Base Rent”), the Agreed Value
for such Project, other than Amazon at Anson, shall be calculated by adding the
sum of: (i) the First Tier Base Rent divided by the applicable Cap Rate, and
(ii) the present value of the Actual Base Rent in excess of one hundred five
percent (105%) of the Estimated Base Rent over the term of the Lease, using a
discount rate for each Project, other than Amazon at Anson, as set forth in
Exhibit D. In the event that the Actual Base Rent is greater than the Estimated
Base Rent for Amazon at Anson, the Agreed Value for Amazon at Anson shall be
increased by the present value of the Actual Base Rent in excess of the
Estimated Base Rent over the term of the Lease, using a discount rate of twelve
percent (12%), up to a maximum amount of SEVEN HUNDRED FIFTY THOUSAND AND 00/100
DOLLARS ($750,000.00).



--------------------------------------------------------------------------------

(b) Capital Contributions and Distributions. At each Closing, CBOP shall make a
cash contribution to the Company (“CBOP Cash Contribution”) equal to eighty
percent (80%) of the difference between: (i) the Agreed Value(s) of the
contributed Project(s), plus or minus prorations and costs set forth in this
Article 2, and (ii) the net proceeds of any Loan or Loans for the contributed
Projects. At each Closing, Duke shall contribute one or more Projects to the
Company as set forth herein and shall be entitled to a cash distribution (“Duke
Cash Distribution”) equal to the Agreed Value(s) of such contributed Project(s),
plus or minus prorations and costs set forth in this Article 2, less twenty-five
(25%) of the CBOP Cash Contribution. Such cash distribution shall be paid first
from the net proceeds of any Loan or Loans for the applicable Project, with any
remaining cash distribution paid by the Company from the proceeds of the CBOP
Cash Contribution. CBOP and Duke hereby agree that the distribution of net Loan
proceeds to Duke pursuant to this paragraph shall be paid directly from the
lender to Duke upon closing of the Loan. CBOP and Duke agree that the twenty
percent (20%) of the distribution to Duke from net Loan proceeds shall first be
considered to be a debt financed distribution out of Duke’s allocable share of
the Loan pursuant to Treasury regulation 1.707-5(b)(2), and that the remainder
of the distribution to Duke from net Loan proceeds or the proceeds of the CBOP
Cash Contribution shall be considered to be a reimbursement of pre-formation
expenditures pursuant to Treasury regulation 1.707-4(d).

The estimated CBOP Cash Contributions and Duke Cash Distributions for each
Project are contained in Exhibit L. The amounts set forth in Exhibit L shall be
subject to being increased or decreased as set forth herein, and shall be
adjusted for prorations and costs as set as set forth in this Article 2 and the
amount of net Loan proceeds for each Project.

(c) Loans. Concurrently with each Closing and in accordance with the terms of
the Operating Agreement, the Company shall endeavor to obtain debt financing of
approximately 60% of the Agreed Value (or as otherwise agreed by the Members)
for the applicable Project(s) being contributed (each, a “Loan”). Unless
otherwise agreed to by the Members, each Loan will be obtained in accordance
with Section 4.3(b) of the Operating Agreement.

(d) Prorations. The Company and Duke will prorate all income, taxes and expenses
relating to each Project on a cash basis (i.e. based solely upon amounts payable
in the year in which Closing occurs regardless of when they accrue) as of the
applicable Closing Date, based on the Company’s and Duke’s respective periods of
ownership.

(i) Pre-Closing Rent. Except as provided in subparagraph (ii) below, Duke shall
pay or credit to the Company at the Closing all base or minimum rent (“Base
Rent”) and estimated reimbursement payments of operating expenses, taxes and
insurance (“Additional Rent”) paid by the Tenants under the Lease for the
calendar month in which the Closing occurs, prorated for the number of days
during such calendar month from, including and after the Closing Date.
Collectively, Base Rent and Additional Rent shall be referred to as the “Rent.”

(ii) Post-Closing Rent. After the Closing Date, the Company shall make good
faith efforts (but without being required to institute any legal action against
any Tenant) to collect all unpaid Rents for any period prior to the Closing
Date. Any Rents due and owing Duke before the Closing by a Tenant under a Lease
that are unpaid at the Closing Date, are herein called “Delinquent Rents”. There
shall be no cash credit to Duke at Closing on account of any Delinquent Rents,
but following Closing, rental and other payments received by the Company or Duke
from a Tenant shall be first applied toward the payment of Rent and other
charges then currently owed to the Company, then toward the actual out-of-pocket
costs of collection paid to parties other than the managing agent of the
applicable Project, and finally such Rents shall be applied toward the payment
of Delinquent Rents.



--------------------------------------------------------------------------------

(iii) Real Estate Taxes. Real estate taxes and assessments (“Taxes”) for each
Project will be prorated between the Company and Duke on a cash basis, (i.e.,
Taxes first coming due during the year in which the Closing occurs will be
prorated at Closing, regardless of the year to which such Taxes apply or are
accrued.) If Taxes due during the year in which the Closing occurs have not been
billed or are not ascertainable as of the Closing Date, proration of Taxes shall
be based upon the most recently available bill for Taxes. Notwithstanding the
foregoing, there will be no proration for Taxes to the extent the Lease requires
Tenant to pay Taxes either directly to the taxing authorities or by annual
reimbursement to Duke, rather than paying estimated amounts therefor to Duke as
Additional Rent. Duke shall pay all Taxes due prior to Closing and the Company
shall pay all Taxes due on or after Closing. At Closing, all prorations of Taxes
shall constitute full settlement between the Company and Duke.

(iv) Tenant Security Deposits. The Company shall receive a credit, or Duke shall
pay the Company, at Closing, an amount equal to the total amount of cash
security deposits (and any accrued but unpaid interest thereon required by the
applicable Lease to be paid to the Tenant) held by Duke pursuant to the Leases,
less portions thereof which were applied by Duke after the date of this
Agreement in accordance with the applicable Lease to cure defaults by Tenants
under the Leases. At Closing, Duke will transfer to the Company any non-cash
security held by Duke under the Leases to secure payment and performance under
the Leases.

(v) Re-Proration and Reconciliation. The prorations made between Duke and the
Company under this Article 2 may be based on estimates. Except as otherwise
expressly provided herein, if any prorations made at Closing are based on
estimates, then, when the actual amounts are finally determined, Duke and the
Company shall re-prorate post Closing based on actual amounts, and Duke or the
Company, as the case may be, shall make an appropriate payment to the other
based on such re-proration. The re-proration shall be completed on or before
June 1st of the year following the year of Closing. The Company shall be
responsible for reconciling Additional Rent with the Tenants from and after the
year of Closing.

(e) Rent Subsidies. In the event that the applicable Tenant has not commenced
paying Base Rent or Additional Rent as of the Closing Date, Duke shall pay the
Company on a monthly basis, in advance, to the extent a Tenant is not paying,
Base Rent and/or Additional Rent under the terms of the Lease (“Rent Subsidy”)
prorated based upon the amount of the Base Rent and Operating Expenses due from
the Tenant for the first full month of the applicable Lease following any full
or partial rent abatement period. Duke will control the timing of the Closing in
the event that a Rent Subsidy is provided. The Members agree that the Rent
Subsidy is not intended to be a guaranty of Rent, but rather a means to
compensate the Company if Projects are contributed during any rent abatement
period.

(f) Transaction Costs. Except as set forth below, all costs associated with the
formation of and contributions to the Company (the “Transaction Costs”) will be
borne by the Company, including but not limited to Loan Costs. As used herein,
the term “Loan Costs” shall refer to origination fees, lender’s title insurance
costs, lender costs and fees, legal fees of lender’s and borrower’s counsel,
mortgage recording taxes and other costs and expenses incurred by the Company in
connection with obtaining a Loan. Transaction Costs which are Loan Costs shall
be deducted from the proceeds of the Loan. Notwithstanding the foregoing,
transfer, recording and deed stamp taxes, intangible taxes (other than related
to mortgages), recording costs, escrow closing costs, survey costs, and the cost
of owner’s title insurance (“Contribution Closing Costs”) shall be divided
between Duke and the Company in accordance with the local custom of the state
and county in which each Project is located, with Duke deemed the seller and the
Company deemed the buyer for the purpose of allocating Contribution Closing
Costs. Each Member will bear the costs of its own financial and legal advisors
in connection with the formation of the Company, including, without limitation,
all due diligence costs incurred by such Member and not otherwise provided for
above.



--------------------------------------------------------------------------------

ARTICLE 3. Earnest Money.

Within one (1) business day after the Effective Date, CBOP shall deposit with
First American Title Insurance Company, National Commercial Services Division,
30 N. LaSalle Street, Suite 310, Chicago, IL 60602 Attn: Steve Zellinger
(“Escrow Agent”), earnest money in the amount of Four Million and No/100 Dollars
($4,000,000.00) (together with all interest earned thereon, the “Initial Earnest
Money”). An additional earnest money deposit shall be made for each Project in
an amount equal to two percent (2%) of the Agreed Value of such Project (in each
case, together with all interest earned thereon, a “Project Earnest Money”). The
Initial Earnest Money and all of the Project Earnest Money are collectively
referred to as the “Earnest Money”. Each Project Earnest Money shall be
deposited by CBOP with Escrow Agent upon notice from Duke that the Closing of
such Project is scheduled to occur within forty-five (45) days. At Closing, a
portion of the Initial Earnest Money in an amount equal to the product of the
Initial Earnest Money multiplied by a fraction, the numerator of which is the
Agreed Value of Project(s) being contributed and the denominator of which is the
Aggregate Agreed Value (“Allocated Portion of the Initial Earnest Money”), along
with the entire Project Earnest Money attributable to the applicable Project(s)
(collectively, the Allocated Portion of the Initial Earnest Money and the
applicable Project Earnest Money shall be referred to as the “Total Project
Earnest Money”) shall be applied in full to the cash contribution payable by
CBOP at the Closing for the applicable Project. Whenever the Earnest Money is by
the terms hereof to be disbursed by Escrow Agent, Duke and CBOP agree to
promptly execute and deliver such notice or notices as shall be reasonably
necessary to authorize Escrow Agent to make such disbursement.

ARTICLE 4. CBOP’s Inspections.

(a) Document and Physical Inspections. Except as set forth in Exhibit E-1 (the
“Outstanding Diligence Items”), CBOP hereby acknowledges that it has received
and shall review and inspect all of the due diligence items set forth on Exhibit
E (the “Duke Deliveries”). Except as otherwise expressly provided herein, Duke
makes no representation or warranty as to the truth, accuracy or completeness of
the Duke Deliveries or any other studies, documents, reports or other
information provided to CBOP by Duke. Subject to the Leases, CBOP and its agents
shall have the right, from time to time prior to the Closing of the applicable
Project, during normal business hours, to enter upon each Project to (i) perform
non-invasive inspections, surveys, examinations, tests and studies as CBOP shall
determine to be necessary or appropriate, all at CBOP’s sole cost and expense,
including, a phase I environmental report and (ii) inspect the progress of the
construction and development of the Project. Notwithstanding anything to the
contrary, CBOP shall not conduct or allow any physically intrusive testing of,
on or under any Project without the prior written consent of Duke, which consent
shall not be unreasonably withheld, conditioned or delayed. CBOP agrees to give
Duke reasonable advance telephonic notice of inspections by contacting Jason
Sturman, Vice President of Fund Management at 317-808-6505 and to conduct such
inspections during normal business hours to the extent practicable. CBOP agrees
to conduct all inspections of the Projects in accordance with all applicable
laws and in a manner that will not unreasonably interfere with the operations of
Duke or Tenants thereon and will not harm or damage any Project or cause any
claim adverse to Duke or any Tenant, and agrees to repair or restore each
Project to its condition prior to any such examinations or surveys (to the
extent practicable) immediately after conducting the same. CBOP shall not
contact any Tenants concerning the Projects without Duke’s prior consent (which
consent shall not be unreasonably withheld, conditioned or delayed), however,
CBOP shall have the opportunity to arrange interviews with the Tenants through
Duke representatives subject to the availability of the Tenants. CBOP hereby
indemnifies and holds Duke and



--------------------------------------------------------------------------------

any agent, advisor, representative, affiliate, employee, director, partner,
member, beneficiary, investor, servant, shareholder, subsidiary, trustee or
other person or entity acting on Duke’s behalf or otherwise related to or
affiliated with Duke (collectively, “Duke Related Parties”) harmless from and
against any claims for injury or death to persons, damage to Project or other
actual (but not consequential or punitive) losses, damages or claims, including,
without limitation, claims of any Tenant(s) then in possession, and including,
without limitation, in each instance, reasonable attorneys’ fees and litigation
costs, resulting from (i) the entry on any Project by or any action of, any
person or firm entering any Project on CBOP’s behalf as aforesaid or, (ii) any
breach by CBOP of its obligations under this Article 4, or (iii) any liens
caused by or on behalf of CBOP, which indemnity shall survive the applicable
Closing and any termination of this Agreement; provided, however, that the
foregoing indemnity shall not apply to: (i) the negligence of any of the Duke
Related Parties or (ii) the mere discovery of a pre-existing condition. Prior
to, and as a condition to any entry on a Project by CBOP or its agents for the
purposes set forth herein, CBOP shall deliver to Duke a certificate of insurance
evidencing comprehensive general liability coverage (including coverage for
contractual indemnities) with a combined single limit of at least $2,000,000.00
and excess umbrella coverage for bodily injury and Project damage in the amount
of $5,000,000.00, in a form reasonably acceptable to Duke, covering any
activity, accident or damage arising in connection with CBOP or agents of CBOP
on any Project, and naming Duke, as an additional insured.

(b) Formal Inspection Period. With respect to all of the Projects other than
Amazon at Anson, CBOP shall have until 5:00 p.m. Eastern Time on the Effective
Date (the “Inspection Date”) to terminate this Agreement, by written notice
delivered to Duke, if CBOP is not, for any reason, satisfied with the Projects,
in which case the Earnest Money shall be returned to CBOP and neither party
shall have any further obligations hereunder except for those obligations of
CBOP that expressly survive termination as set forth in this Agreement. If CBOP
fails to deliver written notice to Duke of its election to terminate this
Agreement on or before 5:00 p.m. Eastern Time on the Inspection Date, then
CBOP’s termination rights under this Article 4(b) with respect to all Projects
other than Amazon at Anson shall be deemed to have been waived by CBOP, the
Earnest Money shall be non-refundable, except as otherwise expressly set forth
herein, and the parties shall proceed with the transaction pursuant to the
remaining terms and conditions of this Agreement. With respect to Amazon at
Anson, CBOP shall have until 5:00 p.m. Eastern Time on May 23, 2008 (the “Anson
Inspection Date”) to terminate this Agreement as to Amazon at Anson, by written
notice delivered to Duke, if CBOP is not, for any reason, satisfied with the
Amazon at Anson, in which case the Total Project Earnest Money relating to
Amazon at Anson shall be returned to CBOP, and this Agreement shall otherwise
continue in full force and effect. If CBOP fails to deliver written notice to
Duke of its election to terminate this Agreement as to Amazon at Anson on or
before 5:00 p.m. Eastern Time on the Anson Inspection Date, then CBOP’s
termination right under this Article 4(b) with respect to Amazon at Anson shall
be deemed to have been waived by CBOP, the remaining Earnest Money shall be
non-refundable, except as otherwise expressly set forth herein, and the parties
shall proceed with the Amazon at Anson transaction pursuant to the remaining
terms and conditions of this Agreement.

ARTICLE 5. Title and Survey.

(a) Deed. At each Closing, Duke shall contribute the Project to the Company by
limited or special warranty deed, or similar instrument to the Company or its
wholly-owned subsidiary (each a “Deed”), which will be subject only to (i) all
presently existing and future liens of unpaid taxes or assessments, water rates,
water charges and sewer taxes, rents and charges, if any, not yet due and
payable (but subject to Article 2(d)(iii)); (ii) all matters of public record
affecting title to the Project waived or not objected to by CBOP pursuant to
this Article 5 or otherwise reasonably acceptable to CBOP; (iii) the rights of
the Tenant under the applicable Lease, as Tenant only; (iv) any matters created
or caused solely



--------------------------------------------------------------------------------

by CBOP; (v) utility and access easements serving the Project on which the
Buildings do not encroach, which are either necessary for the development and
permitting of the Buildings or necessary for the development and permitting of
buildings on adjacent land owned by Duke or its affiliates (which do not
adversely affect the development, operations or expansion of the Project);
(vi) dedications/conveyances of right of way as required by any governmental
agency as part of a building plan approval, provided such conveyance does not
adversely affect the development, operations or expansion of a Project and
(vii) use restrictions of record that do not adversely affect the development,
operations or expansion of the Project and are not violated by the Buildings or
the intended operations thereof (collectively, the “Permitted Exceptions”).

(b) Title and Survey Review. CBOP hereby acknowledges that it has received and
shall review title commitments (“Title Commitments”) issued by First American
Title Insurance Company, whose address is 30 North LaSalle Street, Suite 310,
Chicago, Illinois 60602 (“Title Insurer”), as well as Duke’s existing surveys
for the Projects (“Surveys”). Subject to Article 5(c), CBOP shall have until the
Inspection Date (as defined below) to (i) examine title and survey for the
Projects, and (ii) to give written notice to Duke of any objections that CBOP
may have to title or survey (the “Title Objection Notice”). If CBOP shall fail
to timely deliver the Title Objection Notice, CBOP shall be deemed to have
waived such right to object to any title exceptions or defects. If CBOP does
timely deliver the Title Objection Notice to Duke, Duke shall elect, by written
notice delivered to CBOP within five (5) business days following Duke’s receipt
of the Title Objection Notice (the “Cure Response Period”) to either endeavor to
cure or satisfy any particular objection(s) at or prior to Closing or not to so
cure or satisfy any particular title objection(s) (the “Title Response Notice”).
Notwithstanding anything to the contrary contained in this Agreement, Duke, in
its sole discretion, shall have the right to adjourn the Closing for a period
not to exceed sixty (60) days, in order to undertake to cure or satisfy any
particular objection(s) raised by CBOP in the Title Objection Notice, provided,
however, that Duke shall notify CBOP, in writing, within three (3) days prior to
the scheduled Closing Date, of its election to so adjourn the Closing. To the
extent Duke shall fail to deliver the Title Response Notice to CBOP within the
time required therefor or shall elect not cure any particular title objection(s)
by Closing, then CBOP may elect, by written notice to Duke given within the
earlier of (x) five (5) business days after delivery of the Title Response
Notice or (y) the expiration of the Cure Response Period, either to
(a) partially terminate this Agreement, however, such partial termination shall
only affect the Project or Projects applicable to such failure of delivery or
election, and this Agreement shall otherwise continue in full force and effect,
in which case the Total Project Earnest Money shall be returned to CBOP by
Escrow Agent and the parties shall have no further rights or obligations
hereunder with respect to the terminated Project, except for those which
expressly survive any such termination, or (b) waive its objections hereunder
and proceed with the transaction pursuant to the remaining terms and conditions
of this Agreement, without any reduction in the Purchase Price. Duke shall not
be required to cure any matter objected to by CBOP, except that Duke shall be
obligated to cure, release of record or omit from the title commitment at or
prior to Closing the following: (i) the lien of any mortgage, deed of trust or
trust deed evidencing any indebtedness (other than a Loan) owed, or voluntarily
assumed or taken subject to by Duke, (ii) tax liens for delinquent Taxes,
(iii) mechanics liens for work or materials supplied to the Project and
(iv) broker’s liens filed pursuant to an agreement between Duke and a broker. If
CBOP fails to so give Duke notice of its election within the timeframe required
therefor, CBOP shall be deemed to have elected the option contained in subpart
(b) above. If Duke does so reasonably cure or satisfy, or undertake to
reasonably cure or satisfy, such objection to the satisfaction of CBOP, then
this Agreement shall continue in full force and effect. CBOP shall have the
right at any time to waive any objections that it may have made and, thereby, to
preserve this Agreement in full force and effect.

(c) Title Continuation and As-Built Survey. If any continuation, update or
revision of the title commitments issued by the Title Insurer or the Surveys
discloses any claim, lien or exception adversely affecting title to any Project
other than the “Permitted Exceptions” and which CBOP



--------------------------------------------------------------------------------

is not willing to waive (a “Subsequent Defect”), CBOP shall give written notice
thereof to Duke within five (5) business days after CBOP’s receipt of such
continuation, update or revision. CBOP and Duke shall have the same rights
regarding each Subsequent Defect as are provided in this paragraph with respect
to matters set forth in a Title Objection Notice. At least ten (10) business
days prior to the applicable Closing Date, Duke shall cause (i) the Title
Insurer to provide CBOP with an update of the Title Commitment for the Project,
and (ii) the As-Built Survey (hereinafter defined) for the Project.

ARTICLE 6. Operations Pending Closing.

After the Effective Date, with CBOP’s consent, not to be unreasonably withheld,
conditioned or delayed (provided, however, CBOP’s consent shall be deemed
granted in the event CBOP does not object in writing thereto within five
(5) business days after Duke requests such consent from CBOP), Duke shall not
enter into any new Lease or any modification, amendment, restatement,
termination, or renewal of any Lease except for letters of understanding,
certificates, punch lists and other documents contemplated by the applicable
Lease; provided, however, Duke shall enter into such agreements if so required
by a Lease (e.g. if a Tenant exercises a renewal option or expansion option).
Duke shall promptly deliver a copy of any item described in the preceding
sentence entered into or received by Duke following the Inspection Date. At or
prior to Closing, with respect to the initial current terms under the Leases,
Duke shall pay leasing commissions, tenant improvement costs, and before and
after Closing, Duke shall be solely responsible for reimbursements to Tenants
for tenant improvements and payment of allowances and profit sharing payments.
Notwithstanding anything to the contrary in the previous sentence, the Company
shall be responsible for leasing commissions (including commissions due to Duke
or its affiliates pursuant to commission agreements included in Exhibit J
attached hereto) and tenant improvement costs in connection with the extension
or renewal of the initial current terms under the Leases, and for expansions of
the Buildings, which are exercised by the Tenant after the Effective Date. At
Closing, the Company shall assume those commission agreements set forth on
Exhibit J attached hereto. The provisions of this paragraph of Article 6 shall
expressly survive the final Closing.

Duke promptly shall deliver to CBOP a copy of any written notice of default
given or received by Duke under any Lease from and after the Effective Date.

After the Effective Date, Duke shall have the right to enter into standard
service, construction, materials and maintenance contracts necessary for
operation or construction and maintenance of a Project (e.g. landscaping,
security, parking lot sweeping, garbage removal, etc., or construction and
materials contracts necessary for the completion of the Buildings), so long as
such contracts are either: (i) at competitive rates and terminable upon thirty
(30) days’ notice, or (ii) remain Duke’s sole responsibility and are not
assigned at Closing. Duke’s execution of such contracts shall not require CBOP’s
prior consent, however, except for contracts necessary for the completion of the
Buildings, Duke shall provide a copy of each said contract to CBOP promptly
after its full execution. Payments due from the owner of a Project under any
contracts for the initial construction of such Project shall remain Duke’s sole
responsibility. At or before a Closing, Duke shall terminate, without cost to
the Company, any existing property management agreement for the applicable
Project.

After the Effective Date, Duke also shall continue to maintain all casualty,
liability and hazard insurance currently in effect with respect to the Projects
to the extent such insurance is in place with respect to the Projects as of the
Effective Date, or as required under the applicable Lease.



--------------------------------------------------------------------------------

ARTICLE 7. Continuing Construction, Payment and Expansion Obligations.

(a) Completion of Construction. Duke, at its sole cost and expense, shall use
diligent, good faith efforts to complete the Buildings (and the landlord’s work)
in a good, workmanlike and expeditious manner, in material compliance with all
applicable laws, regulations, codes, ordinances and restrictive covenants and in
accordance, in all material respects, with: (i) the plans, drawings and
specifications for such Buildings presented to CBOP, and (ii) the applicable
provisions of the Leases. Duke shall, at its sole expense: (i) maintain or cause
to be maintained, all licenses, certificates, permits and approvals necessary
for the completion of construction, (ii) repair or cause to be repaired any
damage to the Buildings occasioned by construction activities, (iii) remove or
cause to be removed from the Project all debris, unused building materials and
all other unsightly materials pursuant to Duke’s customary construction
practices and (iv) obtain all certificates of occupancy required for the use and
occupancy of the Project. Duke shall be solely responsible for any construction
cost overruns at a Project except as otherwise set forth in the applicable
Lease. In addition, as and when Duke achieves substantial completion of the
shell Building for each Project, Duke promptly shall give written notice thereof
to CBOP.

(b) Post-Closing Construction and Payment Obligations of the Landlord. As and
when Projects are contributed to the Company, Duke shall retain, at its expense
and without reimbursement from the Company, sole responsibility to perform the
construction obligations required of the Landlord under the Leases in connection
with the construction of the Projects, including, but not limited to the
construction and installation of tenant improvements, fixtures and personal
property, performance under construction warranties in favor of Tenants, all to
the extent set forth in the Leases, and the performance and/or payment of those
matters more fully described in Exhibit N attached hereto (the “Post-Closing
Construction and Payment Obligations”).

(c) Expansion Obligations. With respect to Amazon at Anson, the Lease provides
for the construction and lease of an additional building (the “Expansion
Building”) on land not included with the boundaries of such Project.
Accordingly, at the Closing of the contribution of Amazon at Anson, Duke shall
execute, acknowledge and deliver to the Company an option to purchase (“Option
Agreement”), in recordable form, granting to the Company an option to purchase
the site of the Expansion Building (the “Option Land”) at a purchase price equal
to the fair market value of the Option Land as determined between the Company
and Amazon.com.indc LLC, a Delaware limited liability company (“Amazon”), in
accordance with the terms of Addendum 7 of the Lease with Amazon. The option to
purchase shall be exercisable upon the exercise of the Tenant’s option for the
construction and lease of the Expansion Building.

The provisions of this Article 7 shall expressly survive the final Closing.

ARTICLE 8. CBOP’s Conditions to Closing.

(a) Conditions. CBOP’s obligation to close on a Project under this Agreement is
subject to the satisfaction at the time of the Closing of the following
conditions for the applicable Project (any one of which may be waived in whole
or in part by CBOP by notice given in accordance with Article 19 at or prior to
Closing):

(i) Duke shall have performed and satisfied each and all of Duke’s obligations
under this Agreement with respect thereto.



--------------------------------------------------------------------------------

(ii) Each and all of Duke’s representations and warranties set forth in this
Agreement shall be true and correct in all material respects at the Effective
Date and the applicable Closing Date.

(iii) Duke shall have delivered to CBOP and the Company a tenant estoppel
certificate executed by the Tenant for such Project(s) in the form required by
such Tenant’s Lease or substantially in the form attached hereto as Exhibit F
(each, a “Tenant Estoppel Certificate”). Any qualification of any assertion in
the Tenant Estoppel Certificate regarding the status of the performance of any
of landlord’s obligations under the Lease that such assertion is made “to
Tenant’s knowledge” or similar qualification made by a Tenant shall be
acceptable.

(iv) Title Insurer shall be prepared, and irrevocably committed, to issue an
ALTA Owners Title Insurance Policy, to be dated effective no earlier than the
Closing Date, that (i) is in the form customarily used for similar transactions
in state in which the Project is located, (ii) is in at least the face amount of
the Agreed Value, (iii) shows fee title to the Project to be vested of record in
Company, and (iv) provides for no title exceptions other than the Permitted
Title Exceptions.

(v) Duke shall have delivered to CBOP: (1) an architect’s G704 certificate of
substantial completion for the shell building, (2) delivery of a certificate of
occupancy or temporary certificate of occupancy for the shell building and all
completed Tenant space (to the extent available in the applicable jurisdiction),
(3) evidence of the commencement of the applicable Lease, and acceptance of
space (including the landlord’s work under the Lease) by the applicable Tenant
(which acceptance may be included in the Tenant Estoppel Certificate), subject
only to completion of minor punch list items, which punch list items Duke shall
complete, at its sole expense, after the Closing as soon as reasonably possible,
(4) satisfaction of all conditions under a Lease required for each Tenant to
begin paying full rent (subject to any rent concession covered by the Rent
Subsidy), (5) evidence satisfactory to CBOP indicating payment of all materials
in place and labor performed with respect to the work covered by the G704
certificate, (6) a then current “as built” survey of the Project (the “As-Built
Survey”) prepared by a surveyor licensed in the state in which the Project is
located and in compliance with the Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys (including items 2, 3, 4, 5, 7(a), &(b)(1), 7(c),
8,9,10,13, 16, 17 and 18 of Table A thereof) and (7) evidence that any purchase
option, right of first offer or right of first refusal of the Tenant under the
applicable Lease that became effective upon the occurrence of substantial
completion has terminated or been waived.

(vi) Following the Inspection Date, the Tenant of the Project has not commenced
a voluntary case or been the subject of a petition for involuntary bankruptcy
under the United States Bankruptcy Code (Title 11 of the United States Code).

(vii) In the case of certain of the Projects, the satisfaction of the conditions
precedent set forth in Exhibit O attached hereto (the “Additional CBOP
Conditions”).

(viii) Neither Landlord nor Tenant shall, as of the Closing Date, have an
uncured default under the Lease.

Upon learning of a failure of a condition in this Article 8, or any other
condition in this Agreement, CBOP shall promptly notify Duke thereof, and Duke
shall have thirty (30) days to cure said failure, or in the event that the
failure of the condition cannot be cured within thirty (30) days, provided that
Duke shall have commenced to cure such failure within such thirty (30) day
period and thereafter shall diligently and



--------------------------------------------------------------------------------

continuously prosecuted such cure, the aforesaid thirty (30) day period shall be
extended for an additional sixty (60) days (“Condition Cure Period”), and the
Closing Date shall be extended for a period not to exceed the Condition Cure
Period. If on the Closing Date (as may be extended hereby) the conditions of
this Article 8 have not been satisfied, then, at CBOP’s option, CBOP shall not
be obligated to close on the Project for which the conditions have not been
satisfied, the Total Project Earnest Money for the applicable Project shall be
returned to CBOP. The failure of a condition set forth in this Article 8 shall
not be deemed a breach of this Agreement, unless such failure is a default in
another express provision of this Agreement.

ARTICLE 9. Duke’s Conditions to Closing.

(a) Conditions. Duke’s obligation to close under this Agreement is subject to
the satisfaction at the time of the Closing of the following conditions (any one
of which may be waived in whole or in part by Duke (by notice given in
accordance with Article 19) at or prior to Closing):

(i) Duke receiving all corporate and partnership approvals to complete this
transaction required under the documents governing its formation and operation.
In the event this condition is not satisfied on or prior to April 30, 2008
(“Approval Date”), Duke may deliver written notice thereof to CBOP on or before
the Approval Date, whereupon this Agreement shall cease and terminate, the
Earnest Money shall be returned and paid to CBOP, and neither party shall have
any further obligation hereunder except those which expressly survive the
termination of this Agreement. In the event that Duke terminates this Agreement
as set forth in this Article 9, Duke shall reimburse CBOP for its actual, out of
pocket due diligence costs and attorneys’ fees in an amount not to exceed One
Hundred Thousand and 00/100 ($100,000.00), upon presentation by CBOP of actual
invoices, receipts, agreements or other proof of payment reasonably requested by
Duke, which obligation to reimburse shall survive the termination of this
Agreement. If Duke fails to so notify CBOP on or before the Inspection Date,
this condition shall be deemed waived.

(ii) CBOP and the Company shall have performed and satisfied each and all of
their respective obligations under this Agreement and the representations and
warranties of CBOP and the Company hereunder shall be true and correct in all
material respects at the Effective Date and the applicable Closing Date.

ARTICLE 10. Closings.

(a) Time. Notwithstanding anything to the contrary, the Closing Date for Amazon
at Anson and Unilever Texas shall occur on the same day. The Closing of the
contribution of each Project shall take place in escrow with the Escrow Agent,
or at such other location as the Members shall mutually designate. Each Closing
shall take place at 10 a.m. Eastern Time on the date that is ten (10) days after
the conditions precedent have been satisfied with respect to the applicable
Project(s) or on such earlier date and at such other location as the Members may
agree (each a “Closing Date”).

(b) Duke Closing Deliveries. At each Closing, Duke shall deliver the following
documents, in the form reasonably satisfactory in form and substance to Duke,
CBOP and, where applicable, the Title Insurer, properly executed and
acknowledged as required:

(i) The Deed;



--------------------------------------------------------------------------------

(ii) Original counterparts of the Operating Agreement and that certain Qualified
Future Asset Investment Agreement in the form attached hereto as Exhibit P (the
“Future Asset Agreement”), each executed by Duke, if not previously delivered;

(iii) All counterparts and documents reasonably required by the Company’s lender
from Duke for the Loan(s) relating to the applicable Project(s) and in
accordance with the Operating Agreement;

(iv) A certification of non-foreign status in the form attached hereto as
Exhibit K;

(v) Evidence reasonably satisfactory to the Title Insurer respecting the due
organization of Duke, and the due authorization and execution by Duke of this
Agreement and the documents required to be delivered hereunder;

(vi) An affidavit of title or other affidavit customarily required of Duke by
the Title Insurer to remove the standard mechanics’ liens and parties in
possession exceptions from an owner’s title insurance policy;

(vii) A Closing Statement, prepared by Duke and agreed to by CBOP (the “Closing
Statement”);

(viii) An Assignment and Assumption Agreement assigning and transferring to the
Company all right, title and interest of Duke in and to the Lease for the
Project, the Security Deposits, the Commission Agreements, the Service Contracts
and other items and substantially in the form attached hereto as Exhibit G (the
“Assignment”);

(ix) Original tenant notification letters for each Tenant under a Lease in a
form reasonably satisfactory to Duke and CBOP;

(x) Such further instructions, documents and information, including, but not
limited to a Form 1099-S, as Title Insurer may reasonably request as necessary
to consummate the purchase and sale contemplated by this Agreement;

(xi) Such transfer tax, certificate of value or other similar documents
customarily required of sellers in the jurisdiction in which the Project is
located;

(xii) If applicable, a Rent Subsidy Agreement pursuant to Article 2(e);

(xiii) If applicable, the original letter of credit and the instruments
transferring the same to the Company pursuant to Article 2(d)(iv);

(xiv) Except as otherwise set forth on Exhibit O, if the Project is located
within a planned unit development governed by a declaration of covenants,
conditions and restrictions (“CCRs”), an estoppel certificate addressed to the
Company, dated not earlier than thirty (30) days before the Closing Date, from
the declarant or property owners’ association having jurisdiction over the
Project indicating that (i) no fees or assessments levied against the Project
are unpaid, (ii) to the knowledge of the certifying party, the Project is not in
violation of the CCRs and (iii) any right of first refusal or first offer under
the CCRs has been waived with respect to the conveyance of the Project to the
Company;



--------------------------------------------------------------------------------

(xv) A “bring down” certificate with respect to the representations and
warranties of Duke set forth in Article 14(c);

(xvi) A quitclaim bill of sale and general assignment transferring to the
Company all right, title and interest of Duke in and to the Personal and
Intangible Property and substantially in the form attached hereto as Exhibit M;

(xvii) An executed original of the Lease applicable to the Project;

(xviii) In the case of the Projects located in Whitestown, Indiana, an executed
Option Agreement;

(xix) Original counterpart of the assignment and assumption agreement attached
hereto as Exhibit Q; and

(xx) Such other documents or instruments reasonably necessary to consummate the
Closing.

(c) Company Closing Deliveries. At each Closing, Duke and CBOP shall each cause
to be delivered, the following documents, reasonably satisfactory in form and
substance to Duke, CBOP and, where applicable, the Title Insurer, properly
executed and acknowledged as required:

(i) All counterparts and documents reasonably required by lender from the
Company for the Loan(s) relating to the applicable Project(s);

(ii) Evidence reasonably satisfactory to the Title Insurer respecting the due
organization of the Company (and any wholly-owned subsidiary of the Company that
will hold title if applicable) and the due authorization and execution by the
Company of this Agreement and the documents required to be delivered hereunder;

(iii) Original counterparts of the Closing Statement and the Assignment, in
accordance with the Operating Agreement;

(iv) Such further instructions, documents and information, including, but not
limited to a Form 1099-S, as Title Insurer may reasonably request as necessary
to consummate the purchase and sale contemplated by this Agreement;

(v) Such transfer tax, certificate of value or other similar documents
customarily required of buyers in the county in which the Project is located;

(vi) Original counterpart of the assignment and assumption agreement attached
hereto as Exhibit Q; and

(vii) Such other documents or instruments reasonably necessary to consummate the
Closing.

(d) CBOP Closing Deliveries. At each Closing, CBOP shall deliver, the following
payments and documents, reasonably satisfactory in form and substance to Duke,
CBOP and, where applicable, the Title Insurer, properly executed and
acknowledged as required:

(i) CBOP Cash Contribution in accordance with the terms of the Operating
Agreement and this Agreement;



--------------------------------------------------------------------------------

(ii) Original counterparts of the Operating Agreement and the Future Asset
Agreement, each executed by CBOP, if not previously delivered;

(iii) All counterparts and documents reasonably required by lender from CBOP for
the Loan(s) relating to the applicable Project(s) and in accordance with the
Operating Agreement;

(iv) An original counterpart of the Closing Statement;

(v) Evidence reasonably satisfactory to the Title Insurer respecting the due
organization of CBOP and the due authorization and execution by CBOP of this
Agreement and the documents required to be delivered hereunder;

(vi) A “bring down” certificate with respect to the representations and
warranties of CBOP set forth in Article 14(a);

(vii) Such other documents or instruments reasonably necessary to consummate the
Closing.

ARTICLE 11. Default.

(a) Duke Default. In the event of a default by Duke under the terms of this
Agreement which is not cured by Duke within five (5) business days after receipt
of written notice thereof given by CBOP, CBOP’s sole and exclusive remedies
shall be to either: (a) partially terminate this Agreement with respect to the
Project or Projects for which Duke is in default, however that such partial
termination shall only affect the Project or Projects for which Duke is in
default, and the Agreement shall otherwise continue in full force and effect,
and upon such termination CBOP will receive a refund of the applicable Total
Project Earnest Money from Escrow Agent and the parties shall have no further
rights or obligations hereunder with respect to the applicable Project, except
for those which expressly survive such termination, or (b) provided CBOP has
tendered all of its required closing documents and has the funds available to
close on or before the scheduled Closing Date, seek specific performance of
Duke’s obligations under this Agreement with respect to the Project or Projects
for which Duke is in default; provided that any action by CBOP for specific
performance must be filed, if at all, within sixty (60) days after Duke’s
default, and the failure to file within such period shall constitute a waiver by
CBOP of such right and remedy. If CBOP shall not have filed an action for
specific performance within the aforementioned time period, CBOP’s sole remedy
shall be to terminate this Agreement in part in accordance with clause (a) above
and to exercise any other remedies available to it under the Operating Agreement
or any other agreement between CBOP and Duke. Other than the remedies set forth
herein, CBOP waives all other claims and causes of action against Duke for
breach of Duke’s obligations.

Notwithstanding anything herein to the contrary, in the event that any Lease has
been terminated prior to the contribution of the Project applicable thereto, so
long as such termination did not result from a default by Duke under either the
Lease or under this Agreement, CBOP’s sole remedy shall be to partially
terminate this Agreement with respect to such Project and receive a return of
the applicable Total Project Earnest Money; in the event that CBOP elects to
waive the conditions relating to such Lease set forth in Article 8(a) and
proceed to Closing, Duke and CBOP agree to extend the Closing Date to work in
good faith to agree on a new Agreed Value for the Project, but in the event
that, notwithstanding such good faith efforts, the parties are unable to agree
on a new Agreed Value within thirty (30) days after



--------------------------------------------------------------------------------

CBOP’s receipt of notice of such Lease termination, CBOP’s sole remedy shall be
to partially terminate this Agreement with respect to such Project and receive a
return of the applicable Total Project Earnest Money.

(b) CBOP Default. In the event of a default by CBOP under the terms of this
Agreement which is not cured by CBOP within five (5) business days after receipt
of written notice thereof given by Duke, Duke may, as its sole and exclusive
remedy, partially terminate this Agreement with respect to the Project or
Projects for which CBOP is in default, however that such partial termination
shall only affect the Project or Projects for which Duke is in default, and the
Agreement shall otherwise continue in full force and effect, and upon such
termination the Escrow Agent shall disburse the Total Project Earnest Money for
such Project or Projects for which CBOP is in default to Duke, and Duke shall be
entitled to retain such Total Project Earnest Money for such default of CBOP,
whereupon the parties shall have no further rights or obligations hereunder with
respect to the applicable Project, except for those which expressly survive such
termination. It is hereby agreed that Duke’s damages in the event of a default
by CBOP hereunder are uncertain and difficult to ascertain, and that the Total
Project Earnest Money constitutes a reasonable liquidation of such damages for
failure to close with respect to such Project, and is intended not as a penalty,
but as liquidated damages. This provision shall expressly survive the
termination of this Agreement. Notwithstanding the foregoing, nothing contained
herein shall waive or diminish any right or remedy Duke may have at law or in
equity for CBOP’s default or breach of Article 4(a) of this Agreement.

ARTICLE 12. Entire Agreement. The parties understand and agree that their entire
agreement is contained herein and that no warranties, guarantees, statements, or
representations shall be valid or binding on a party unless set forth in this
Agreement. It is further understood and agreed that all prior understandings and
agreements heretofore had between the parties are merged in this Agreement which
alone fully and completely expresses their agreement and that the same is
entered into after full investigation, neither party relying on any statement or
representation not embodied in this Agreement. This Agreement may be changed,
modified, altered or terminated only by a written agreement signed by the
parties hereto.

ARTICLE 13. Damage or Destruction; Condemnation.

(a) Casualty. In the event of any damage or destruction of one or more Projects,
then, as long as: (i) the damage or destruction was fully insured (or if Duke
agrees to pay for the entire cost of repairing said damage or destruction if it
was not insured (or was underinsured)), (ii) all abatements of rent due to
Tenants as a result of such damage or destruction are reimbursed by rent loss
insurance or a binding, unconditional agreement by Duke in form and substance
satisfactory to CBOP to cover such abatement, (iii) Duke pays to the Company any
applicable deductible, (iv) the damage or destruction would not permit the
Tenant(s) of the Project to terminate its Lease, and (v) the repairs and
restoration can be fully completed within one hundred fifty (150) days after the
damage or destruction then Duke, the Company and CBOP shall proceed to Closing.
If the conditions of subsections (i), (ii) (iii), (iv) and (v) above are not
satisfied, then, within twenty (20) days after Duke confirms in writing to CBOP
of the failure of said conditions, CBOP may elect to proceed to Closing (and
Duke shall assign to the Company any rights of Duke to any insurance proceeds,
if any), or partially terminate this Agreement as to the affected Project,
however that such partial termination shall only affect the Project or Projects
for which Duke is in default, and the Agreement shall otherwise continue in full
force and effect. Upon such partial termination, CBOP will receive a refund from
Escrow Agent of the applicable Total Project Earnest Money.



--------------------------------------------------------------------------------

(b) Condemnation. If all or part of a Project is taken by condemnation, eminent
domain or by agreement in lieu thereof, or any proceeding to acquire, take or
condemn all or part a Project is threatened or commenced (collectively, a
“Taking”), which allows a Tenant to terminate its Lease (and said Tenant does
not agree to waive its termination right) or affects more than ten percent
(10%) of an affected Project or would restrict (on a permanent basis) ingress
and egress to and from the Project or result in a permanent loss of five percent
(5%) or more of the parking spaces at the Project (the occurrence of any of the
foregoing Takings being hereinafter referred to as a “Material Taking”), CBOP
may either (1) partially terminate this Agreement as to the affected Project and
receive a refund from Escrow Agent of the applicable Total Project Earnest
Money, however that such partial termination shall only affect the Project or
Projects for which a Taking is applicable, and the Agreement shall otherwise
continue in full force and effect, or (2) proceed to Closing in accordance with
the terms hereof, without reduction in the Aggregate Agreed Value. If Duke has
received payments from the condemning authority and if CBOP elects to proceed to
Closing, Duke shall credit the amount of said payment (not already used by Duke
to repair any damage from said condemnation) against the Aggregate Agreed Value
at the Closing. If a Taking is not a Material Taking, then the parties shall
proceed to Closing in accordance with the terms hereof, without reduction in the
Aggregate Agreed Value, and Duke shall credit the amount of said payment (not
already used by Duke to repair any damage from said condemnation) against the
Aggregate Agreed Value at the Closing.

(c) Duke shall immediately notify CBOP of any damage or destruction to the
Project or any notice received by Duke regarding the threatening of or
commencement of condemnation or similar proceedings.

ARTICLE 14. Representations and Warranties.

(a) Representations and Warranties of CBOP. CBOP hereby represents and warrants
to Company and Duke as of the Effective Date as follows:

(i) CBOP is a duly organized and validly formed limited partnership under the
laws of the State of Delaware and is not subject to any involuntary proceeding
for dissolution or liquidation thereof. The execution, delivery of and
performance under this Agreement are pursuant to authority validly and duly
conferred upon CBOP and the signatories hereto. To CBOP’s knowledge, the
consummation of the transaction herein contemplated and the compliance by CBOP
with the terms of this Agreement do not and will not conflict with or result in
a breach of any of the terms or provisions of, or constitute a default under,
any agreement, arrangement, understanding, accord, document or instrument by
which CBOP is bound.

(iii) Executive Order. (a) CBOP is (i) not currently identified on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation (collectively, the “List”), and (ii) not a person or entity
with whom a citizen of the United States is prohibited to engage in transactions
by any trade embargo, economic sanction, or other prohibition of United States
law, regulation, or Executive Order of the President of the United States, and
(iii) not an “Embargoed Person” (as defined below), (b) to CBOP’s actual
knowledge, none of the funds or other assets of CBOP constitute property of, or
are beneficially owned, directly or indirectly, by any Embargoed Person, and
(c) to CBOP’s actual knowledge, no Embargoed Person has any interest of any
nature whatsoever in any CBOP (whether directly or indirectly). The term
“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder.



--------------------------------------------------------------------------------

(b) Survival. The representations and warranties of CBOP in Article 14(a) shall
survive the final Closing for a period of one hundred eighty (180) days. As used
in Article 14(a), the phrase “CBOP’s actual knowledge” or any derivation thereof
shall mean the actual knowledge of Jack A. Cuneo, President of CB Richard Ellis
Realty Trust, the general partner of CBOP.

(c) Representations and Warranties of Duke. Subject to the disclosures expressly
set forth in Exhibit H attached hereto and made a part hereof (the “Disclosure
Items”) or matters disclosed in the Duke Deliveries, Duke hereby represents and
warrants to Company and CBOP as of the Effective Date as follows:

(i) Lease Exhibit. The only leases or other occupancy agreements to which Duke
is a party or is bound affecting any Project are set forth in the Lease Exhibit
attached hereto as Exhibit I (the “Lease Exhibit”). The Lease Exhibit shall from
time to time be updated pursuant to matters permitted under the terms of Article
6, and each update shall not constitute a breach of warranties, provided that
any new matters are permitted hereunder. Duke shall provide an updated version
of the Lease Exhibit to CBOP and the Company to be attached as an exhibit to the
Assignment at Closing. With respect to each Lease set forth in the Lease
Exhibit, (i) the Lease is in full force and effect and has not been further
amended or modified except as otherwise set forth in the Lease Exhibit, or from
time to time permitted under the terms of Article 6, and (ii) the Tenant has not
notified Duke, in writing: (A) requesting a reduction in the rent payable under
the Lease, (B) advising Duke that the Tenant intends to assign its interest
under the Lease, (C) requesting any modification or termination of the Lease or
(D) indicating that such Tenant has commenced a voluntary case or has had
entered against it an order for relief under the U.S. Bankruptcy Code (Title 11
of the United States Code).

(ii) Agreements. Duke has not entered into any management agreement, or
agreement for provision of services or supplies, or other contract which will be
binding on the Company or any Project after the Closing except for the service
contracts listed in Exhibit J attached hereto (to the extent assignable), the
Leases and matters of public record set forth in the title commitments issued by
the Title Insurer and provided to CBOP. Duke has not entered into any leasing
commission agreements that have outstanding obligations for payment of
commissions by the landlord that shall be binding on the Company except as set
forth on Exhibit J. Exhibit J shall from time to time be updated pursuant to
matters permitted under the terms of Article 6, and such updates shall not
constitute a breach of warranties.

(iii) No Litigation/Violations. There are no pending nor has Duke received
written notice of any threatened claims, litigation, suits, administrative
hearings, notices of violation, actions or proceedings by any organization,
person, individual or governmental agency against Duke or any of its affiliates
with respect to the Projects or against any Project that may (i) materially
impair Duke’s ability to perform its obligations under this Agreement or the
Operating Agreement, (ii) materially impair the development, construction,
leasing, operation or use of any Project as contemplated by this Agreement or
(iii) impose on the The Company a monetary obligation in excess of $25,000.00.

(iv) Authority. Duke is a duly organized and validly formed limited partnership
under the laws of the State of Indiana, is qualified to do business in states in
which the Projects are located and is not subject to any involuntary proceeding
for dissolution or liquidation thereof.



--------------------------------------------------------------------------------

(v) Non-Foreign Status. Duke is not a “foreign person” as that term is defined
in Section 1445 of the Internal Revenue Code of 1986, as amended and the
Regulations promulgated pursuant thereto.

(vi) Authority of Signatories; No Breach of Other Agreements, etc. The
execution, delivery of and performance under this Agreement are pursuant to
authority validly and duly conferred upon Duke and the signatories hereto. To
Duke’s knowledge, the consummation of the transaction herein contemplated and
the compliance by Duke with the terms of this Agreement do not and will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, any agreement, arrangement, understanding, accord,
document or instrument by which Duke is bound.

(vii) Executive Order. (a) Duke is (i) not currently identified on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute, executive
order or regulation (collectively, the “List”), and (ii) not a person or entity
with whom a citizen of the United States is prohibited to engage in transactions
by any trade embargo, economic sanction, or other prohibition of United States
law, regulation, or Executive Order of the President of the United States, and
(iii) not an “Embargoed Person” (as defined below), (b) to Duke’s actual
knowledge, none of the funds or other assets of Duke constitute property of, or
are beneficially owned, directly or indirectly, by any Embargoed Person, and
(c) to Duke’s actual knowledge, no Embargoed Person has any interest of any
nature whatsoever in any Duke (whether directly or indirectly). The term
“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder.

(viii) Condemnation. There are no pending nor has Duke received written notice
of any threatened suits, actions or proceedings with respect to all or part of
any Project for condemnation.

(ix) Environmental. Duke has received no written notice (that remains uncured)
from any governmental agency requesting that either the owner or Tenant of a
Project undertake any corrective or remedial action or requiring any payment for
violation of any applicable environmental law, rule, regulation, directive or
code.

(x) Tax Abatements. Duke has received no written notice (that remains uncured)
from any governmental agency asserting a violation under or the termination of
any existing tax abatement for the Projects, which tax abatement agreements are
in full force and effect.

(d) Survival. The representations and warranties of Duke in Article 14(c) shall
survive the final Closing for a period of one hundred eighty (180) days.

(e) Duke’s Knowledge. As used herein, the phrase “Duke’s knowledge” or any
derivation thereof shall mean the actual knowledge of: (i) Jason Sturman, Vice
President of Fund Management, and, as to each project individually, the Senior
Vice President having primary responsibility for the applicable Project, such
individuals being officers of Duke Realty Corporation, the general partner of
Duke. It shall be a condition to the Closing for each Project that the
representations and warranties contained in Article 14(c) are true and correct
in all material respects at Closing for the applicable



--------------------------------------------------------------------------------

Project. In the event that Duke or CBOP obtains actual knowledge that any of
said representations or warranties becomes inaccurate between the Effective Date
and any Closing, Duke or CBOP, as applicable, shall immediately notify the other
party in writing of such change (a “Notice of Inaccuracy”). The Closing for the
applicable Project shall be automatically extended up to thirty (30) days in
order to allow Duke to cure such change if Duke elects, by written notice
delivered to CBOP within five (5) business days after Duke’s receipt of a Notice
of Inaccuracy. In the event Duke so cures such change by the Closing Date (as
the same may be extended pursuant to this Article 14), this Agreement shall
remain in full force and effect. If Duke does not cure such change by the
applicable Closing Date (as the same may be extended pursuant to this Article
14), CBOP may either (a) partially terminate this Agreement by written notice to
Duke, however that such partial termination shall only affect the Project or
Projects for which Duke is in default, and the Agreement shall otherwise
continue in full force and effect, in which case the Total Project Earnest Money
shall be returned to CBOP and the parties shall have no further rights or
obligations hereunder with respect to the applicable Project, except for those
which expressly survive such termination, or (b) waive such right to partially
terminate by proceeding with the Closing pursuant to the remaining terms and
conditions of this Agreement without any reduction in the Agreed Value. In the
event CBOP elects option (b) in the preceding sentence, the representations and
warranties shall be deemed to be automatically amended to reflect said change.
In the event a Notice of Inaccuracy is given by Duke to CBOP, the parties shall
have the same rights and remedies as in the case of a Notice of Inaccuracy given
by CBOP to Duke.

ARTICLE 15. Disclaimer. Subject to the express representations of Duke in
Article 14(c) or in the documents delivered by Duke pursuant to Article 10(b),
it is understood and agreed that Duke is not making and has not at any time made
any warranties or representations of any kind or character, expressed or
implied, with respect to the Project, including, but not limited to, any
warranties or representations as to habitability, merchantability, fitness for a
particular purpose, title, zoning, tax consequences, latent or patent physical
or environmental condition, utilities, operating history or projections,
valuation, governmental approvals, the compliance of the Projects with
governmental laws, the truth, accuracy or completeness of the documents or any
other information provided by or on behalf of Duke to CBOP and the Company, or
any other matter or thing regarding the Project. Subject to the express
representations of Duke in Article 14(c) or in the documents delivered by Duke
pursuant to Article 10(b), CBOP and the Company acknowledge and agree that upon
each Closing, Duke shall sell and convey to the Company and the Company shall
accept each Project “AS IS, WHERE IS, WITH ALL FAULTS,” except to the extent
otherwise expressly provided in this Agreement. Subject to the express
representations of Duke in Article 14(c) or in the documents delivered by Duke
pursuant to Article 10(b), CBOP and the Company have not relied and will not
rely on, and Duke is not liable for or bound by, any expressed or implied
warranties, guaranties, statements, representations or information pertaining to
the Project or relating thereto (including specifically, without limitation,
Duke’s Deliveries) made or furnished by Duke, or any real estate broker or agent
representing or purporting to represent Duke, to whomever made or given,
directly or indirectly, orally or in writing. CBOP represents to Duke that CBOP
has conducted, or will conduct prior to Closing, such investigations of the
Project, including but not limited to, the physical and environmental conditions
thereof, as CBOP deems necessary (subject to the limitations of Article 4(a)) to
satisfy itself as to the condition of the Project and the existence or
nonexistence or curative action to be taken with respect to any hazardous or
toxic substances on or discharged from the Projects, and will rely solely upon
same and not upon any information provided by or on behalf of Duke or its agents
or employees with respect thereto, other than such representations, warranties
and covenants of Duke as are expressly set forth in this Agreement or in the
documents delivered by Duke pursuant to Article 10(b). Subject to the express
representations of Duke in Article 14(c) or in the documents delivered by Duke
pursuant to Article 10(b), upon each Closing, the Company shall assume the risk
that adverse matters relating to the contributed Projects, including but not
limited to, construction defects and adverse physical and environmental
conditions, may not have been revealed by CBOP’s investigations. Nothing in this
Article 15 shall be construed to modify amend or void any construction
warranties assigned to the Company at Closing pursuant to the Assignment.



--------------------------------------------------------------------------------

ARTICLE 16. Limitation of Liability. Notwithstanding anything to the contrary
contained herein, after the Closing: (a) the maximum aggregate liability of
Duke, and the maximum aggregate amount which may be awarded to and collected by
CBOP and the Company (including, without limitation, for any breach of any
representation, warranty and/or covenant by Duke) under this Agreement or any
documents executed pursuant hereto or in connection herewith, (collectively, the
“Other Documents”), shall under no circumstances whatsoever exceed Eight Million
and No/100 Dollars ($8,000,000.00); and (b) no claim by CBOP or the Company
alleging a breach by Duke of any representation, warranty and/or covenant of
Duke contained herein or in any of the Other Documents may be made, and Duke
shall not be liable for any judgment in any action based upon any such claim,
unless and until such claim, either alone or together with any other claims by
CBOP or the Company alleging a breach by Duke of any such representation,
warranty and/or covenant is for an aggregate amount in excess of Twenty-Five
Thousand Dollars ($25,000.00) (the “Floor Amount”), in which event Duke’s
liability respecting any such claim or claims shall be for the entire amount
thereof, subject to the limitation set forth in clause (a) above. This provision
shall expressly survive the Closing or the termination of this Agreement.

ARTICLE 17. Broker. Each party represents hereby to the other that it dealt with
no broker other than CB Richard Ellis (the “Broker”) in the consummation of this
Agreement and each party indemnifies the other from any claim arising from the
failure of such representation by the indemnifying party. Any compensation due
to Broker shall be the sole responsibility of, and be timely paid by, Duke. This
Article 16 shall expressly survive Closing.

ARTICLE 18. Recording. It is agreed hereby that this Agreement shall not be
filed for recording with any governmental body.

ARTICLE 19. Notices. Any notice or communication which may be or is required to
be given pursuant to the terms of this Agreement shall be in writing and shall
be sent to the respective party at the address set forth below, postage prepaid,
by Certified Mail, Return Receipt Requested, or by a nationally recognized
overnight courier service that provides tracing and proof or receipt of items
mailed or by facsimile transmission with a hard copy sent by mail, or to such
other address as either party may designate by notice similarly sent. Notices
shall be effective upon receipt.

 

  To Duke or the Company:   Duke Realty Corporation     600 E 96th Street, Suite
100     Indianapolis, IN 46240     Attn: Nick Anthony     Telecopy: (317)
808-6794   With a copy to:   Duke Realty Corporation     3950 Shackleford Road,
Suite 300     Duluth, GA 30096     Attn: Angela Hsu, Esq.     Telecopy: (770)
717-2413



--------------------------------------------------------------------------------

  With an additional copy to:   Alston & Bird LLP     1201 West Peachtree Street
    Atlanta, Georgia 30309-3424     Attn: Jay G. Farris, Jr.     Telecopy: (404)
253-8587   To CBOP:   CBRE Operating Partnership, L.P.     c/o CB Richard Ellis
Realty Trust     17 Hulfish Street, Suite 280     Princeton, New Jersey 08542  
  Attn: Jack A. Cuneo     Telecopy: (609) 683-8684   With copy to:   CB Richard
Ellis Investors, LLC     800 Boylston Street #1475     Boston, Massachusetts
02199     Attn: Gary R. Jaye     Telecopy: (617) 425-2801   With an additional
copy to   Kirkpatrick & Lockhart Preston Gates Ellis LLP     599 Lexington
Avenue     New York, New York 10022-6030     Attn: Jeffrey H. Weitzman, Esq.    
Telecopy: (212) 536-3901

ARTICLE 20. Captions; Exhibits. The captions in this Agreement are inserted only
for the purpose of convenient reference and in no way define, limit or prescribe
the scope or intent of this Agreement or any part hereof. All Exhibits attached
to this Agreement are made a part hereof and incorporated herein.

ARTICLE 21. Successors and Assigns. Subject to the restrictions in Article 25
below, this Agreement shall be binding upon the parties hereto and their
respective successors and assigns.

ARTICLE 22. Governing Law. The laws of Delaware shall govern the validity,
construction, enforcement and interpretation of this Agreement generally, and
with respect to each specific Project the laws of the state where the Project is
located.

ARTICLE 23. Multiple Counterparts. This Agreement may be executed in any number
of identical counterparts. If so executed, each of such counterparts shall
constitute this Agreement. In proving this Agreement, it shall not be necessary
to produce or account for more than one such counterpart.

ARTICLE 24. Confidentiality. CBOP and its representatives shall hold in
confidence all data and information relating to the Projects, Duke or its
business, whether obtained before or after the execution and delivery of this
Agreement pursuant to that certain Confidentiality Agreement signed by CBRE
Investors, LLC, an affiliate of CBOP, which is incorporated herein and which
CBOP hereby assumes and reaffirms. In addition, CBOP and Duke agree to keep the
terms and provisions of this



--------------------------------------------------------------------------------

Agreement, the Operating Agreement and the Future Asset Agreement confidential
and not to disclose the terms thereof. Notwithstanding the foregoing, each of
Duke and CBOP shall have the right to disclose such data and information: (i) to
the officers, directors, trustees, partners and employees of it, (ii) to it’s
attorneys, accountants, environmental consultants, engineers and advisers,
participating in the investigation and analysis of the Projects, (iii) in order
to comply with any governmental order, rule, regulation, subpoena, regulatory
authority requirement or request, (iv) in order to enforce any rights or
remedies of it under this Agreement, or (v) in an announcement to the general
public upon execution of this Agreement or the consummation of the Closing
hereunder, provided that the parties shall reasonably cooperate in coordinating
the timing and content of the announcement. In the event of a breach or
threatened breach by CBOP or its representatives of this Article 24, Duke shall
be entitled to all remedies set forth in the Confidentiality Agreement. Nothing
in this Agreement shall be construed as prohibiting Duke or CBOP from pursuing
any other available remedy at law or in equity for such breach or threatened
breach of this Article 24. The provisions of this Article 24 shall survive the
final Closing and any termination of this Agreement.

ARTICLE 25. Prohibition Against Assignment. Except as hereinafter set forth,
CBOP’s rights and obligations hereunder shall not be assignable without the
prior written consent of Duke in Duke’s sole discretion. CBOP shall have the
right, upon written notice to Duke, but without Duke’s consent, to assign its
rights under this Agreement to an entity owned or controlled, directly or
indirectly, by CBOP; provided, that CBOP shall in no event be released from any
of its obligations or liabilities hereunder in connection with any assignment,
and any assignment shall benefit and be binding upon the parties hereto and
their respective successors and assigns.

ARTICLE 26. Financial Accounting Statement. Duke agrees to cooperate with CBOP
after each Closing in connection with the preparation and delivery of an audit
letter and credit statements required under FAS 141, including making Duke’s
books and records relating to the Projects available to CBOP for inspection,
copying and audit by CBOP’s representatives at CBOP’s expense. The provisions of
this Article shall survive the final Closing.

ARTICLE 27. Required Disclosure For Jacksonville Project.

The property described herein is part of the Westlake Development of Regional
Impact and is subject to a Development Order, notice of which is recorded in the
public records of Duval County, Florida, which imposes conditions, restrictions
and limitations upon the use and development of the subject property which are
binding upon each successor and assign. The Development Order does not
constitute a lien, cloud or encumbrance of real property or actual or
constructive notice of same. A copy of the Development Order may be reviewed at
the office of the Planning Department, Jacksonville, Florida, or at the office
of the Department of Community Affairs, State of Florida, Tallahassee, Florida.

[Signatures begin on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as an
instrument as of the day and date first written above.

 

DUKE: DUKE REALTY LIMITED PARTNERSHIP, an Indiana limited partnership

By:

 

Duke Realty Corporation, an Indiana

corporation, its general partner

  By:  

 

  Name:  

 

  Title:  

 

THE COMPANY: DUKE/HULFISH, LLC By:  

Duke Realty Limited Partnership

an Indiana limited partnership

  By:  

Duke Realty Corporation, an Indiana

corporation, its general partner

    By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

CBOP:

CBRE OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

By:  

CB Richard Ellis Realty Trust,

a Maryland real estate investment trust,

its general partner

By:  

 

Name:   Jack A. Cuneo Title:   President